Filed pursuant to Rule424(b)(3) SEC Registration No.333-139704 SUPPLEMENT NO. 6 DATED JANUARY 29, 2009 TO THE PROSPECTUS DATED JUNE 20, 2008 OF CORNERSTONE GROWTH & INCOME REIT,INC. This document supplements, and should be read in conjunction with, the prospectus of Cornerstone Growth & Income REIT,Inc. dated June 20, 2008, as supplemented by prospectus supplement no. 1 dated August 5, 2008, prospectus supplement no. 2 dated August 20, 2008, prospectus supplement no. 3 dated November 19, 2008, prospectus supplement no. 4 dated November 26, 2008 and prospectus supplement no. 5 dated December 17, 2008.As used herein, the terms “we,” “our” and “us” refer to Cornerstone Growth & Income REIT,Inc. and, as required by context, Cornerstone Growth & Income
